   Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 1 of 13

                                                                                            FiLED
                                                                                    U.S. DISTRICT COURT
                    IN THE UNITED STATES DISTRICT COURT
                                                                                         AUGUSTA OlV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION
                                                                                    20 AUG 25 FH I-56
                                                                                                 2
KIMBERLY M. BLOCHOWICZ,                             *
                                                                                   CLERK
                                                    *                                    SO.Di       PGA.
Ph.D., MSN, RN, ADA Advocate
For Jeffrey M. Blochowicz, and *
                                                    ■*
JEFFREY M. BLOCHOWICZ,
                                                    *

                                                    *
              Plaintiffs
                                                    *

                                                    *
       V.                                                      CV    120-111
                                                    *

                                                    *
ROBERT WILKIE, Individually
                                                    *
and in His Official Capacity
                                                    *
as Secretary of Veterans
                                                    *
Affairs, et al. ,
                                                    *

                                                    *
              Defendants.




                                             ORDER




       On    August          4,     2020,    Plaintiff         Kimberly       M.    Blochowicz,

proceeding pro se and paying the full fee for a civil action.

filed a      331-page             complaint.       with over        50 0   pages    of     exhibits

attached,       naming              at      least        forty-five         Defendants.           The

Magistrate      Judge             correctly        identified        the    complaint        as    an

                         U                                it
impermissible                shotgun        pleading.          explained       the        pleading

requirement         of       Federal        Rule    of     Civil      Procedure       8(a) ,      and


directed Plaintiff to file an amended complaint that complies

with   the    short          and plain        statement        requirements         of     Rule    8.

(See doc.     no.    5.)           The Magistrate Judge also explained failure

to comply with the instructions in the repleading order could
    Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 2 of 13



result     in   a    recommendation         for    dismissal   of    the    case.      (See


id. at 6.)


          Plaintiff(s) responded with a flurry of filings.                                The



Court addresses each filing in turn and explains why the Court

is dismissing the case without prejudice.

      I.        Motion to Intervene


      Plaintiff            Kimberly         Blochowicz       filed        the    original

complaint in her own name and as an advocate for her husband

Jeffrey Blochowicz.                (Doc .   1.)     Mr.   Blochowicz       now   moves     to


intervene        under       Federal        Rule    of    Civil     Procedure       24(a),


explaining          when    the    case      was    filed     there       were   criminal


charges pending against him that have since been disposed of

by an Order of Nolle Prosequi.                        (See   doc.    8   & doc.     10,    p.

345 . )


      Rule      24(a) (2)     allows        intervention     as     of   right    if   "the

party's interest in the subject matter of the litigation is

direct, substantial and legally protectable.                             Mt. Hawley Ins.

Co. V. Sandy Lake Props., Inc.                     425 F.3d 1308, 1311 (11th Cir.

2005) (per curiam] (citation omitted).                       The person seeking to

intervene       must       show that [he] has an interest in the subject

matter     of       the    suit,     that     [his]      ability    to     protect     that

interest may be impaired by the disposition of the suit                                   and




                                               2
       Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 3 of 13



that existing parties in the suit cannot adequately protect
                      //
that interest.               Id.


        As    the     Magistrate        Judge         noted    in    his     August     6     2020


Order         there        was   a    question        whether       Mrs.      Blochowicz       had


standing to bring claims on behalf of her husband.                                     (Doc.    5,


p. 4.)        Although he does "not question [his] wife's ability to
                                         n

represent [his] interests                      (doc. 8, p. 2) , Mr. Blochowicz now

seeks to join as a Plaintiff.                      Although he appears to undercut

his argument for joining the case as an intervenor, the Court

looks beyond the title of the document to properly analyze its

substance       and        recognizes          Federal    Rule       of      Civil     Procedure

17(a)(3) and Rule 19(a) both contemplate the addition of Mr.

Blochowicz to a case brought to challenge alleged violations

of      his    rights        and      seeking         relief        on     his   own    behalf.


Recognizing it is proper for Mr. Blochowicz to assert his own

rights, the Court GRANTS the request to join the case                                        (doc .


8) ,    and DIRECTS the              Clerk to add Jeffrey M. Blochowicz as a

Plaintiff.


        II.    Motion to File Electronically

        The pro se Plaintiffs seek permission to allow them                                     to

make     electronic          filings.           (Doc .   6.)         It     is   the   Southern

                                                                     \\

District of Georgia's policy not to allow                                 pro se litigants to

                                          ft

utilize electronic filing.                       Jenkins v. Drummond, No.                   CV410-


                                                  3
     Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 4 of 13



008, 2010 WL 2332700, at *1 n.l (S.D. Ga. May 25, 2010)(citing

United       States       District        Court,      Southern        District       of   Georgia

Administrative Procedures for Filing, Signing, and Verifying

Pleadings and Papers by Electronic Means).                                   Plaintiffs        offer


no     specific       demonstration           that           an     inability       to    proceed

electronically prejudices them.                             To the extent they claim it

takes longer for them to receive Court orders by United States

mail, (doc. 9             pp. 6-7), the Federal Rules of Civil Procedure

account for such delays by extending the response deadlines.

Fed.    R.    Civ.    P.    6(d) .        Accordingly             Plaintiffs    fail      to    show


good    cause       justifying        a    departure          from     the    Court's         pro    se

filing       policy.       and    the      Court           DENIES    the     motion      to    allow


electronic filing.               (Doc. 6.)


       III. Motion to Recuse the Magistrate Judge

                                                      \\
       Plaintiffs          also      filed    a            Motion    to    Recuse     Magistrate

Judge    Brian        K    Epps,        alleging            Magistrate       Judge       Epps       has

deliberately violated their rights and personal liberties in

issuing the August 6, 2020 Order, and                               has wantonly refused to

provide       due     process        [reasonable             accommodations]          and      equal

protections to them" and has "behaved in a manner inconsistent

with that which is needed for full                            fair. impartial hearings.

(Doc. 9, p. 2 . )            Plaintiffs'           motion appears to be based on

Magistrate Judge Epps requiring them to replead their original

                                                  4
   Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 5 of 13



complaint    and     denying    without         prejudice       their     request       for

certain accommodations concerning the prosecution of this case

because the requests were premature in light of the pleading

deficiencies in the original complaint.

    The     Court    has previously explained                 the    rules governing

recusal as follows:


            Recusal    is     governed     by        28   U.S.C.     §§   144   and
    455.     Jones v. Commonwealth Land Title Ins. Co. ,                        459

    F. App'x 808, 810 (11th Cir. 2012) .   Under Section
    144, a judge must recuse himself when a party to a
    district  court  proceeding "files   a   timely and
    sufficient affidavit that the judge before whom the
    matter is pending has a personal bias or prejudice
    either against him or in favor of any adverse
    party."  28 U.S.C. § 144. "To warrant recusal under
    § 144, the moving party must allege facts that would
    convince a reasonable person that bias actually
    exists."  Christo v. Padgett, 223 F.3d 1324, 1333
    (11th Cir. 2000); see also Jones, 459 F. App'x at
    811 ("The facts alleged in the affidavit must show
    that the bias was personal, not judicial in nature."
    (citing United States v. Archbold-Newball, 554 F.2d
    665, 682 (5th Cir. 1977))) . Section 455(a) requires
    recusal  where  "an objective,   disinterested,  lay
    observer fully informed of the facts underlying the
    grounds on which recusal was sought would entertain
    a significant doubt about the judge's impartiality."
    Parker v. Connors           Steel      Co. ,      855     F.2d   1510,      1524
    (11th Cir. 1988) .           Any doubts must be                  resolved in
    favor    of    recusal.     United States v. Kelly, 888 F.2d
    732,     744     (11th     Cir.  1989).  Generally, judicial
    rulings "cannot           serve   as       the    basis    for   recusal     or
    cast     doubts     on
                        impartiality unless  [the  moving
                                                                                   //

    party] establishes pervasive bias and prejudice.
    Jones, 459 F. App'x at 811 (citing Archbold-Newball,
    554 F. 2d at 682) . 'Neither a trial judge's comments
    on lack of evidence , rulings adverse to a party, nor
    friction        between    the    court      and      counsel     constitute
    pervasive bias.            Hamm v. Members of Bd. of Regents


                                           5
     Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 6 of 13



       of state of Fla. , 708 F.2d 647, 651 (11th Cir. 1983)
       (citations omitted).

Baker v. Allen, No. CV 617-079, 2018 WL 9987239, at *1 (S.D.

Ga. Mar. 12, 2018) (footnote omitted).

       Plaintiffs'         motion falls woefully short of satisfying the

requirements for recusal.                        Not    only does       the      motion    lack a

sufficient      affidavit          but it is based solely on                        Plaintiffs'

disagreement with the legal analysis of the Magistrate Judge.

As   discussed        in    detail      below,           the    original         complaint    was


accurately characterized as a shotgun pleading.                                   Moreover, the


ruling    on    the    request        for        accommodations            was    made    without


prejudice. Thus            if Plaintiffs were to have complied with the

requirements of Rule 8 that the complaint be a short and plain

statement of their claims.                  there would be nothing preventing

them    from    re-urging          their         request.            Therefore,      the    Court

DENIES the motion for recusal.                         (Doc. 9.)

       IV.   Objections to the Magistrate Judge's August 6 Order

       Plaintiffs object to the                        Magistrate      Judge      labeling    the

original       complaint         as     a         shotgun       pleading          because     the

 Complaint states only keenly-observed facts that, if proved.

will    allow    [them]       to      recover          injunctive          Compensatory       and

                                            //

Punitive     Damages        at   Trial.                (Doc .   7,    p.    5.)      Plaintiffs


demand the original complaint be accepted by the Court and the



                                                  6
      Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 7 of 13



United     States      Marshal      serve      the      summons              on     all    Defendants.


(Id. at 7, 9, 11; see also doc. 9, pp. 1, 10-11 (requesting
                                                                                               \\
Mr.    Blochowicz       be    added      to    the      original              complaint             without


amending the claim as this case is a public interest case
                                                                                                            //




(emphasis       in    original).)          Plaintiffs                  further       object         to   the

Magistrate Judge's reference to ongoing criminal proceedings
                                                   W
against Mr. Blochowicz because                         [t]he           entire       case    (as stated


throughout       [the original           complaint])               was       Fake       full      of     Void


Orders,     as       well    as    Subject      Matter             Jurisdiction             was        Never

                                                             //
established by the State of Georgia.                               (Doc. 7, p. 10.)

       The Court modifies or sets aside non-dispositive rulings

                                                        \\

by the Magistrate Judge that are                             clearly erroneous or .

                        //

contrary to law.             Fed. R. Civ. P. 72(a).                           A ruling is clearly

erroneous when the Magistrate Judge abuses his discretion or

                                    A
the     District       Judge        is    left         with            a     definite        and         firm

                                                                       //
conviction that a mistake has been made.                                      Jackson v. Deen, CV


412-139      2013 WL 3991793, at *2 (S.D. Ga. Aug. 2, 2013.)                                               A



ruling     is    contrary          to    law    when              it        fails    to     follow         or


misapplies the law.               Id.


       Here,     the Court finds no basis for modifying or setting

aside any portion of the August 6 Order.                                          The     Court     agrees

with the description of the original complaint as                                            a shotgun

pleading that suffers from all of the deficiencies pointed out

                                               7
     Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 8 of 13



by the Magistrate Judge and supported by citations to relevant

Eleventh    Circuit       precedent.         While    it    is    true       the       criminal


proceedings       against      Mr.    Blochowicz       were      disposed          of       by    an

Order of    Nolle    Prosequi         after entry of            the    August          6   Order

Plaintiffs' disagreement with the charges and orders entered

in   the    state    criminal         proceedings        does         not    in     any          way

undermine the description in the Order of on-going criminal

proceedings.        Moreover,        as    discussed     above,        the    request for

accommodations       in    conducting        the     case       were    denied             without

prejudice,     meaning         if    Plaintiffs       were       willing          to       follow

pleading requirements such that the case would move forward

nothing     would     prevent         Plaintiffs         from          re-urging            their

requests.


      Because the challenged ruling is not clearly erroneous or

contrary to law, the Court OVERRULES the objections, (doc. 7)

and AFFIRMS the Magistrate Judge's Order.                        See Fed. R. Civ. P.


72(a); Loc. R.       72.2; Staley v.             Owens      367 F.      App'x       102,         104

n.l (11th Cir. 2010)(per curiam) .

      V.    Dismissal Without Prejudice Is Appropriate

      This Court takes a dim view of shotgun pleadings and has

recently explained:

            The       Eleventh             Circuit
                                             particularly  IS

      opprobrious         of        what     are     known
                                                  shotgun         as

      pleadings," or pleadings that violate Rules 8(a)(2)


                                             8
   Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 9 of 13



     or 10(b) . See Welland v. Palm Beach Cty. Sheriff's
     Office, 792 F.3d 1313, 1320-21 (11th Cir. 2015)
     (recognizing the Eleventh Circuit's                                       "thirty-year
     salvo of criticism aimed at shotgun                                       pleadings");
     Vibe      Micro,         Inc, v.       Shabanets,           878    F.3d       1291,       1295
     (11th Cir. 2018) ("Courts in the Eleventh Circuit
     have little tolerance for shotgun pleadings.").
     There are four types of shotgun pleadings:    first,
     those "containing multiple counts where each count
     adopts the allegations of all preceding counts,
     causing each successive count to carry all that came
     before.. . ."            Weiland,         792   F.3d        at    1321.       The   second
     type           is    with   conclusory,
                           "replete           vague,   and
     immaterial               facts      not
                             obviously connected to any
                                                          //
     particular cause of action,     Id. at 1322.    Third
     are those that do not separate each claim into a
     separate count. See id. at 1322-23. Fourth is the
      relatively rare sin of asserting multiple claims
     against multiple defendants without specifying which
     of the defendants are responsible for which acts . . .
     or which of the defendants the claim is brought
     against." Id. at 1323.




          The purpose of Rules 8(a) (2) and 10(b) is to
     allow the defendant to discern what the plaintiff is
     claiming and frame a responsive pleading and to
     allow the court to determine whether the plaintiff
     has stated a claim for which relief can be granted.
     See       Weiland,            792     F.3d      at        1320.    Courts       are       not
     required            to    "sift      through         the    facts       presented         and
                                                                               n
     decide for [itself] which [are] material.                                       Beckwith
     V. BellSouth Telecomms. Inc., 146 F. App'x 368, 372
     (11th Cir. 2005) (quotation omitted).


Cummings v. Mitchell, No. CV 118-161, 2020 WL 1491751, at *2

(S .D.   Ga.        Mar.   17,      2020) .       The Eleventh           Circuit         requires a

district       court          to    give    a     plaintiff            who    files        a    shotgun
               \\
pleading            at   least      one     chance        to     replead       a    more       definite

statement           of   her       claims      before          dismissing          her     case       with

                                                     9
   Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 10 of 13



prejudice.             Embree v. Wyndham Worldwide Corp., 779 F. App' x

658, 662 (11th Cir. 2019) (per curiam) (citation omitted).

     Here,         the        Magistrate      Judge     sua     sponte         provided          an

opportunity            to     replead       the     original         shotgun         pleading.

Plaintiffs responded by arguing the original complaint must be

accepted       (see         Part   IV,     supra,)    and     then     doubling       down       by

submitting         a    335-page         amended    complaint.         (doc.    10)         which


repeats    the         pleading     errors     specifically          identified           by   the

Magistrate Judge in his August 6 Order and again qualifies as

a shotgun pleading.

     For       example.            the     Magistrate         Judge      warned        against

incorporating the allegations of all preceding counts.                                      (Doc .


6 , p . 2 & n. 1.)           The amended complaint again incorporates                          all



facts" from            preceding claims.             (See     g-g.:r    doc.    10, p.         316

(Claim    5,       reallege[s] all facts from Claims 1                          2,    3    and   4


above"; p. 321, Claim 8                    reallege [s] all facts from claims 1

through        7       above";      p.     330-31       Claim         15,      pp.     330-31,


 reallege [s]           all     facts      from     claims     1-14      above.")              The


Magistrate Judge likewise warned against reprinting emails and

letters    within           the     complaint.       (doc .     6,     p.   2    n . 2) ,      but

Plaintiffs again include such material.                         (See, e.g., doc. 10,

pp. 131-34         143-46, 148-53, 220-23              227-34        241-44, 259-62.)




                                               10
  Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 11 of 13



       Plaintiffs       also    allege        claims   against           Defendants


without specifying which of the over forty-five Defendants are

responsible      for    specific   acts.          (See,    g•g '       id.    at       321


(alleging RICO claim against "defendants" who "committed the

acts and/or omissions alleged in Claims 1 through                      7 above"; p.

323 ("defendants violated the Civil Service Reform Act (CSRA)

by discriminating and           retaliating against            [Mrs.     Blochowicz]

for being married to Jeffrey M. Blochowicz"); p. 330-31 (Bad

Faith Claim never mentions any defendant).                     In sum,     given the

opportunity to replead          Plaintiffs have not attempted to cure

the    deficiencies     identified      by the     Magistrate        Judge       and    in

fact    repeat    the    very   problems       identified       in   the     original

complaint.

       The Magistrate Judge warned Plaintiffs their case could

be dismissed if they did not comply with the Federal Rules of

Civil Procedure concerning a short and plain statement of a

claim.    Plaintiffs objected to the order to replead, made no

effort    to     comply    with    the        repleading    instructions,              and

responded with demands to the Court for acquiescence to their

preferred pleading style.           As discussed above, the                Court has

overruled      the   objections    to    the     August    6    Order      and    finds

Plaintiffs' original and amended complaints are impermissible

shotgun pleadings.


                                         11
     Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 12 of 13



       Thus,    the    Court concludes it is appropriate to dismiss

the case without prejudice for failing to correct                            a shotgun

pleading.       Weil v. Phillips, No. 19-14185, 2020 WL 2764701, at

*2 (11th Cir. May 27, 2020) (per curiam) (rejecting claim of

pro se litigant that naming twenty defendants excused him from

filing complaint putting each on notice of particular claims

and    dismissing       shotgun    pleading      after     plaintiff        failed   to

correct deficiency after given chance to replead) ,-                        Jackson v.

Bank     of    Am.,     N.A.,     898    F.3d    1348,      1358-59       (11th   Cir.

2018)(failing to comply with court                 order to correct shotgun

pleading by filing repleader with same deficiency may result

in dismissal of case); see also Equity Lifestyle Props. ,                         Inc.

V.    Fla. Mowing      & Landscape Serv.,         Inc .     556    F.3d   1232,   1240


(11th Cir. 2009) (citing Fed. R. Civ. P. 41(b) and recognizing

Court's inherent authority to manage its docket by dismissing

claims    to    achieve      orderly     disposition       of     cases);    Owens   V.



Pinellas Cnty. Sheriff's Dep't, 331 F. App'x 654, 656 (11th

Cir.    2009)    (per    curiam) (finding       dismissal       without      prejudice

generally appropriate pursuant to Rule 41(b) where plaintiff

has failed to comply with a court order.                    especially where the
                                          ff
litigant      has     been   forewarned        (citation     omitted);       Dynes   v.

Army Air       Force    Exch.   Serv.,    720    F.2d     1495,    1499   (11th   Cir.

1983) (per curiam) (finding no abuse of discretion where case



                                          12
  Case 1:20-cv-00111-JRH-BKE Document 11 Filed 08/25/20 Page 13 of 13



dismissed     without    prejudice,         allowing     for   party   to   refile.

based on failure to comply with one court order) .

      VI.   Conclusion


      For   the    reasons     set   forth     above,    the   Court   GRANTS      the

motion to add Jeffrey M. Blochowicz as a Plaintiff.                     (Doc. 8.)


The Court DENIES the motions to allow electronic filing and to

recuse   Magistrate       Judge      Epps.      (Docs.    6,    9 .)   The    Court


further OVERRULES the objections to the August 6 Order, (doc .

7),   and     DISMISSES      the     case      without    prejudice     based      on

Plaintiffs'       repeated     submission       of   shotgun    pleadings     which

fail to satisfy the pleading requirements of the Federal Rules

of Civil Procedure and do not give Defendants adequate notice

of the claims against them and the basis therefore.

      ORDER    ENTERED    at    Augusta,       Georgia,    this              day    of

August, 2020.




                                       J. rajjdae^all, c/ief judge
                                       UNITED~i^^TES DISTRICT COURT
                                       sail'    RN DISTRICT OF GEORGIA




                                         13
